Citation Nr: 0206098	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  97-32 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1977.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the claim for service connection 
for tuberculosis.  


FINDINGS OF FACT

1.  The veteran had positive tine and PPD (purified protein 
derivative) tests and was placed on INH (isoniazid) daily for 
one year while on active duty; however, multiple chest X-rays 
during this time were normal and there is no diagnosis of 
active tuberculosis recorded in the service medical records. 

2.  The positive PPD and tine tests or the prophylactic INH 
therapy is not evidence of past or present active 
tuberculosis; such was not diagnosed during or within the 
first three years of service, or for many years thereafter.  


CONCLUSION OF LAW

Tuberculosis was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5102, 5103, 
5103A, (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters.  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (the VCAA) became law.  
In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the Statement and Supplemental 
Statements of the Case and letters issued by the RO.  The RO 
requested and obtained all of the medical records identified 
by the veteran with one exception.  The Board noted the 
assertions of the veteran and his representative that a spot 
was found on his lung at the Overton Brooks VA Medical Center 
at Shreveport, Louisiana in April 1997.  The veteran also 
reported he was told he needed follow up by doctors at the VA 
clinic in Texarkana, Texas.  The RO responded to that 
information by requesting the veteran's records from both 
facilities dating from January 1998.  The Shreveport VA 
facility responded in July 1999 that a review of the records 
revealed none pertinent to the issue of tuberculosis.  The RO 
received the veteran's records from the Texarkana VA facility 
in July 1999.  The records were dated beginning in January 
1998.  Even though the RO did not request or receive the 
records for October 1997, no reasonable possibility exists 
that such assistance would aid in substantiating the claim as 
a diagnosis of active tuberculosis would be more than 20 
years after service and numerous X-rays during and after 
service over that more than 20 year period of time were 
negative for any findings attributed to pulmonary 
tuberculosis.  While post-service chest X-rays eventually 
showed chronic lung disease, they did not show tuberculosis, 
active or otherwise.

While the RO did not have the benefit of the explicit 
provisions of the VCAA and its implementing regulations when 
it adjudicated the case below, it did consider the claim on 
the merits.  (See Supplemental Statement of the Case issued 
in July 2001.)  Further, for the reasons stated above, the 
Board has found that VA's duties under the VCAA have been 
fulfilled.  The RO considered all of the relevant evidence of 
record and all of the applicable law and regulations when it 
adjudicated the claim, and the Board will do the same.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background.  On service entrance examination in July 
1969 the veteran's lungs and chest were noted to be normal.  
A chest X-ray was negative.  On his Report of Medical History 
the veteran denied a history of tuberculosis.  

An August 1973 report of a chest X-ray taken in service 
revealed left lower lobe pneumonia.  In December 1974 while 
in service the veteran was admitted to hospital for treatment 
of a stab wound.  During his hospitalization a Tine test and 
PPD (purified protein derivative of tuberculin) were 
positive.  His chest X-ray was clear.  The veteran was 
referred to the local dispensary for a work up concerning his 
positive PPD test.  In March 1975 notes from the dispensary 
again noted the positive tine test.  A tine test in 1973 had 
been negative.  The veteran stated his girlfriend's father 
died from tuberculosis the previous year.  Chest X-ray was 
within normal limits.  The report of the chest X-ray noted 
multiple small metallic foreign bodies in the vicinity of the 
left lower chest.  The chest, however, was fully aerated 
without evidence of active disease.  INH (isoniazid) 300 
milligrams a day for one year was prescribed.  Another March 
1975 treatment note revealed the veteran was on INH for his 
history of exposure to tuberculosis.  An April 1976 a chest 
X-ray revealed multiple small round densities in the left 
lower lung field and subdiaphragmatic area consistent with a 
previous gunshot wound.  The lungs, heart, mediatinum and 
pulmonary vascularity were otherwise normal.  

In November 1976 a Report of Medical Examination noted the 
lungs and chest were normal.  Chest X-ray was negative.  On 
his Report of Medical History it was noted the veteran had 
taken one year of INH for "Tbc".  

Included in the service medical records is a June 1977 letter 
to the Staff Physician at the Colorado State Reformatory.  
After reviewing the veteran's Army Health Record the Chief of 
the Department of Medicine at Fort Carson wrote:

Following positive PPD discovered on 
hospitalization in Germany from 17 
December 1974 to 23 December 1974, the 
patient was placed on INH 300 mg. a day 
for one year from March 1975 to March 
1976, for the tuberculin skin test 
conversion.  Follow-up chest X-ray in 
March 1975 and April 1976 were normal 
with no evidence of active disease.  

The veteran was separated from the service in November 1977.  

In February 1996 the veteran submitted a claim for service 
connection for tuberculosis.  The veteran indicated he had 
been treated for tuberculosis from June 1974 to June 1975.  

A VA examination was conducted in May 1996 to determine if 
the veteran had tuberculosis.  The veteran reported a history 
of chronic bronchitis.  He stated that while in Germany in 
approximately 1974, he contracted tuberculosis.  He stated he 
was on medication for one year.  The examiner noted that if 
the veteran did in fact have tuberculosis in 1974, the date 
of his inactivity was believed to be 1975.  The veteran did 
not have any medical records at that VA facility.  A 
diagnosis of bronchitis was recorded and a notation that 
chest X-ray and pulmonary function studies were pending.  The 
report of the chest X-ray reveals an impression of probable 
old fibrosis of the right middle lobe and evidence of 
retained bullet or shotgun fragments in the left anterior 
chest.  A pulmonary function test showed severe obstructive 
ventilatory impairment.  

A VA general medical examination was also conducted.  The 
veteran complained of chronic shortness of breath.  He had 
recently been hospitalized for respiratory failure.  He had 
been having difficulty with bronchitis for many years.  Over 
the past year he had repeated episodes of severe bronchitis.  
The veteran had smoked for many years and had stopped 
approximately one month prior to the examination.  The 
diagnoses were chronic obstructive pulmonary disease and 
history of tuberculosis currently inactive.  

In June 1996 the veteran records were received from Dr. M.  
The veteran had been treated in February 1991 for pneumonia.  
They included April 1993 treatment for bronchitis.  

In April 1997 the RO wrote the veteran a letter explaining 
they had requested the veteran's medical records from Hot 
Springs General Hospital, Deaconess Hospital, and St. Michael 
Hospital.  

The RO received the veteran's medical records from Deaconess 
Hospital in May 1997.  They included November 1996 records of 
hospitalization for treatment of dyspnea secondary to left 
lower lobe pneumonia with chronic obstructive pulmonary 
disease.  Chest X-rays showed bilateral lung field 
infiltrates or scarring with pneumonitis of the left lung 
base.  

Also received in May 1997 were the veteran's medical records 
from St. Michael's Hospital.  The records note the veteran 
had a 30 year history of smoking two packs a day.  The 
veteran had also been exposed to hazardous inhalants three 
years previously in his job as a truckdriver.  The veteran 
was admitted for treatment of asthma.  An April 1996 
discharge summary reveals the final diagnosis was asthma and 
chronic obstructive pulmonary disease.  It was noted that the 
veteran had a remote history of tuberculosis.  

After the request for records from the Hot Springs General 
Hospital was returned the veteran explained his records were 
actually at St. Joseph's Hospital in Hot Springs.  In January 
1998 the RO received the veteran's medical records from St. 
Joseph's Hospital.  They included treatment for pneumonia in 
July 1994.  A report of a chest X-ray revealed some linear 
changes in the right side anteriorly, possibility some 
atelectasis or minimal infiltrate.  No other findings of an 
acute nature were seen.  A December 1995 chest X-ray revealed 
rather severe chronic obstructive changes, but no acute 
infiltrates were seen.  Old scarring was noted in the right 
lung.  

In November 1997 additional medical records were received 
from Deaconess Hospital and Dr. M.  Record of a March 1996 
hospital admission noted a remote history of tuberculosis.  
The assessment noted a history of tuberculosis.  It was noted 
there was no evidence of active disease and that his sputum 
would be rechecked because of his fever.  In November 1981 
the veteran was treated for sinusitis.  The treatment records 
of Dr. M. noted tuberculosis exposure four years previously.  

The veteran substantive appeal was submitted in November 
1997.  The veteran asserted service connection for 
tuberculosis should be granted even though it was not 
currently active.  He contended he had active tuberculosis 
while he was stationed in Germany.  In April 1997 a spot was 
discovered on his lung at Overton Brooks VA Medical Center in 
Shreveport.  The doctor at the Texarkana VA clinic told him 
on October 28, 1997 that he needed a follow up X-ray.  

In June 1999 the RO requested the veteran's records from the 
VA Medical Center in Shreveport and the veteran's outpatient 
clinic in Texarkana.  

In July 1999 the Exchange of Beneficiary Information and 
Request form was returned from the VA Medical Center in 
Shreveport with a notation there were no pertinent records.  
It was noted a review of the records found no medical records 
related to tuberculosis.  

The RO received the records from the Texarkana VA outpatient 
clinic in July 1999.  The records were dated from January 
1998.  There were no references to tuberculosis.  

Relevant Laws and Regulations.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).  

Presumptive service connection is provided for tuberculosis 
which becomes manifest to a degree of 10 percent within three 
years from the date of separation from the service.  
38 C.F.R. §§ 3.307, 3.309 (2001). 

Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c) (2001). 

Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d) 
(2001).

Analysis.  The veteran is seeking service connection for 
tuberculosis.  He asserts that he was diagnosed with 
tuberculosis in service and treated for one year.  A review 
of the service medical records clearly reveals the veteran 
has confused a positive PPD test result with a diagnosis of 
active tuberculosis.  The only references to tuberculosis in 
service are to the positive tine test and the administration 
of INH. While there is a reference to INH therapy for 
"Tbc", the Chief of the Department of Medicine at Fort 
Carson clarified that, following a positive PPD discovered on 
hospitalization in Germany from 17 December 1974 to 23 
December 1974, the veteran was placed on INH 300 mg. a day 
for one year from March 1975 to March 1976, for the 
tuberculin skin test conversion (emphasis added).  Follow-up 
chest X-ray in March 1975 and April 1976 were normal with no 
evidence of active disease. 

In Tubianosa v. Derwinski, 3 Vet. App. 181 (1992) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held pursuant to the regulatory provisions of 
38 C.F.R. §§ 3.371 and 3.374, VA may not grant service 
connection for pulmonary tuberculosis unless a claimant 
submits VA or service physician diagnoses, or submits the 
diagnoses of a private physician supported by clinical, X-
ray, or laboratory studies or evidence of hospital treatment.  
In addition, the veteran was not diagnosed with tuberculosis 
within three years after his separation from the service in 
November 1977.  There are no records of diagnosis, treatment, 
X-rays or laboratory studies which indicate the veteran had 
active tuberculosis within three years of his separation from 
the service.  

The only evidence submitted by the veteran that relates to 
diagnosis of active tuberculosis are his own statements.  
Pulmonary tuberculosis must be established by competent 
medical evidence and X-ray examination within three years of 
the veteran's service.  38 C.F.R. §§ 3.307(a)(3), 3.371(a), 
3.374(c) (2001).  As such, the statements of the veteran do 
not constitute competent evidence establishing the existence 
of active pulmonary tuberculosis during service or with the 
presumptive period.  See generally Tubianosa v. Derwinski, 
3 Vet. App. 181, 183- 184 (1992).  

The Board has considered the several references to a history 
of tuberculosis in the post-service medical records.  In 
LeShore v. Brown, 8 Vet. App. 406 (1995) the Court held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  The reports of chest X-rays currently in the 
record do not include any references to findings of 
tuberculosis.  The treatment records include diagnoses of 
chronic obstructive pulmonary disease, asthma, bronchitis and 
pneumonia.  The diagnoses of tuberculosis in the medical 
records are dated many years after service and are noted to 
be a history of (emphasis added) tuberculosis.  

In summary, the veteran had positive tine and PPD tests and 
was placed on INH therapy for one year while on active duty, 
but multiple chest X-rays during that time were normal and 
there is no diagnosis of active tuberculosis recorded in the 
service medical records, within 3 years of service, or for 
many years thereafter.  Chronic obstructive lung disease and 
bronchitis are apparent from the record but not until many 
years after service.  There is no medical evidence linking a 
current lung disorder to service.

In the absence of diagnosis of active tuberculosis, 
inservice, during the initial post service year or for many 
years after service, service connection for tuberculosis is 
not warranted.  The preponderance of the evidence is against 
the claim for service connection for tuberculosis.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Service connection for tuberculosis is denied.  



		
	R. F. Williams
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

